IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                                            cr   m    -
                                          )      No. 73461-0-1
                     Respondent,                                                en   .--£>
                                          )      DIVISION ONE
              v.



JACOB TAYLOR HARRISON,                    )      UNPUBLISHED       OPINIO^?          ^2
                     Appellant.           )      FILED: August 15, 2016


       Becker, J. — Jacob Harrison appeals his convictions, arguing in

part that he was deprived of a fair trial by prosecutorial misconduct in

closing argument to which he did not object. The prosecutor's argument

that "the judge is telling you" that DNA1 evidence is not required to convict

was potentially misleading and therefore improper. However, in the

context of the entire argument, the argument was not incurably prejudicial.

                                   FACTS

       Two assailants robbed Shana Morcom and her boyfriend Brett

Losey at gunpoint in a motel room in Everett. Based on this incident, the

State charged Jacob Harrison with robbery in the first degree, possession

of a controlled substance, and unlawful possession of a firearm in the first

degree. According to Morcom, who testified at Harrison's trial, the robbers


       1 Deoxyribonucleic acid.
No. 73461-0-1/2


demanded that she and Losey place their valuables on the bed and then

ordered them to enter the bathroom and close the door. As soon as they

heard the motel room door shut, Morcom and Losey went to the motel

office and the clerk called 911. The clerk provided some basic information

to the dispatch operator and then gave the telephone to Losey. Losey

referred to the attackers as "they," but he identified only one person by

name and provided a description of that person that did not match

Harrison's physical characteristics. Losey said the firearm was possibly a

".38." According to Losey and Morcom, the men took several items

including Losey's wallet, Morcom's cell phone, and a sparkly pink lanyard

with keys.

       Police officers came to the motel. Morcom told the police that the

attacker who wielded the gun was an acquaintance she knew as "J.T."2

Morcom and Losey described J.T. They described the second suspect as

a white male approximately 30 years old with a shaved head and a

teardrop tattoo near his left eye, wearing a black shirt and camouflage

shorts. This description matched Harrison.

       The police tracked Morcom's cell phone to the nearby residence of

Amber Mark and Ryan Kelley. Meanwhile, Harrison arrived unannounced

at Mark's home. He was carrying a cloth grocery bag. Mark noticed that



        2 Several days after the robbery, Jason T. Garcia, who is known as
"J.T.," was arrested on outstanding warrants. He had grocery store debit
cards on his person in Losey's and Morcom's names. Coincidentally,
Jacob T. Harrison and Jason T. Garcia share the same initials, but there
was no evidence Harrison has the nickname "J.T."
No. 73461-0-1/3


Harrison was holding a cell phone that she had not seen before and was

trying to turn it on. Harrison also had a man's wallet. Harrison did not

respond when Mark asked him where these items came from, and she

assumed they were stolen.

          Harrison asked to borrow a pair of Kelley's pants. He went to the

garage to change. A few minutes later, several police officers arrived.

Upon seeing police vehicles, Kelley told Harrison that ifthe police were

there because of something he had done, he needed to go outside and

handle it. Harrison appeared to panic and responded, "Tm screwed

then.'"

          Harrison left the house, and the police arrested him. Harrison

denied participating in the robbery, but he admitted to the police that he

smoked methamphetamine in the victims' motel room on the day of the

robbery. A police officer brought Morcom to the scene of the arrest.

Morcom said she was 95 percent certain Harrison was the person who

committed the robbery with J.T. By the time of trial, Morcom was no

longer positive that J.T. was involved. She testified that she was using

drugs at the time of the incident which affected her memory and a mutual

friend had told her that J.T. was incapable of the behavior. Morcom

recalled making statements to the police on the day of the robbery, but

she testified that she independently remembered little about the incident.

          In a search of Mark's residence, the police found a pair of

camouflage shorts in the garage. Also in the garage, they found a pink
No. 73461-0-1/4


lanyard with keys, a metal box containing a .38 caliber firearm, a plastic

bag containing heroin and Morcom's cell phone. Morcom identified the

lanyard and cell phone as hers and the firearm as the one used in the

robbery. According to Mark, in the weeks before the robbery, Harrison

wanted to and finally did acquire a .38 caliber firearm.

       DNA evidence taken from the motel room matched the DNA profile

of J.T. and an unknown female contributor. None of the results matched

Harrison's DNA profile, and the police did not submit any items from

Mark's residence for DNA testing.

       Following a six-day trial, the jury found Harrison guilty as charged

of first degree robbery, unlawful possession of a controlled substance, and

unlawful possession of a firearm in the first degree. With respect to the

robbery and drug charges, the jury also found that Harrison or an

accomplice was armed with a firearm. Harrison appeals.

                         ADMISSION OF 911 CALL

       Harrison argues that the court violated his right to confront

witnesses by admitting Losey's statements to the 911 operator because

Losey did not testify at trial and there was no prior opportunity for cross-

examination. See Crawford v. Washington, 541 U.S. 36, 53-54, 124 S. Ct.
1354, 158 L. Ed. 2d 177 (2004).

       Before trial, the parties stipulated to the admission of the recorded

911 call. The defense stated its intent to admit the evidence in its case in
No. 73461-0-1/5



chief if the State chose not to do so. Based on the stipulation, and after

listening to the recording, the court admitted the exhibit.

       At the outset of trial, both sides were aware that Losey was

increasingly reluctant to testify. As the trial progressed, it also became

apparent that he might be unavailable to testify due to a series of health-

related issues.

       On the second day of trial, having been instructed to appear, Losey

called to report that he was in the hospital following an asthma attack. On

the third day, the prosecutor informed the court that Losey would not be

released for a couple of days. It was not clear that Losey would be able to

testify even if released, due to his severe symptoms. The prosecutor

suggested that the court recess for a few days or proceed without Losey.

The defense confirmed that it had no objection to either proposal and that

the 911 call had already been admitted by stipulation. Defense counsel

stated that if Losey did not testify, the defense would agree to admit some

of Losey's statements to the police.

       The next day, Friday, Losey refused to leave the hospital although

he had been medically cleared for discharge. The court authorized the

issuance of a bench warrant, and the prosecutor agreed to arrange for

Losey to be transported to court to testify later that day. On the way to the

court, the police officer, the victim advocate, and Losey were involved in a

collision and were taken to the hospital for assessment and treatment.

The court recessed until Monday.
No. 73461-0-1/6


        On Monday morning, the State informed the court that it would

proceed without Losey's testimony. Losey had been released from the

hospital on Friday, but he was traumatized, in pain, and medicated. The

prosecutor proposed playing the 911 tape for the jury and then resting its

case.



        At this point, Harrison's counsel asked to withdraw the stipulation to

the admission of the recorded 911 call. Counsel stated that the vehicle

accident was an "act of God" that warranted revisiting the admission of the

evidence. Counsel asserted that the stipulation was based on the

expectation that the defense would have the opportunity to cross-examine

Losey. Counsel argued that the statements were not excited utterances

and were therefore inadmissible hearsay, and that if Losey did not testify,

admitting his statements would violate his right to confront witnesses. The

court offered to authorize Losey's arrest so that his competency to testify

could be assessed. Harrison declined.

        After listening to the recorded call again, the court determined that

the statements were excited utterances and admission would not violate

Harrison's right to confront witnesses. The court also ruled that Losey's

unavailability did not provide a basis to allow the defense to withdraw its

unconditional stipulation or to reconsider the decision to admit the

evidence. The court observed that the evidence was admitted the

previous week, the stipulation was not conditioned on Losey's testimony,

and that while the State hoped that Losey would testify, it was never a
No. 73461-0-1/7


certainty that he would do so. The court noted the importance for litigants

to be able to rely on pretrial rulings in order to prepare and try cases.

After informing the jury that Losey was "currently unavailable" to testify,

the court played the 911 tape for the jury.

       Harrison argues that Losey's statements were testimonial because

he was reporting a completed robbery and the primary purpose of the call

was not to assist in an ongoing emergency. See Davis v. Washington,

547 U.S. 813, 822, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006). Harrison's

argument ignores the fact that the court admitted the evidence upon his

stipulation to admissibility. By that stipulation, he waived any claim of a

confrontation clause violation. Harrison assumes that when his counsel


belatedly indicated that she no longer agreed with the stipulation, the court

was required to reconsider the admission of the evidence. Although the

court indicated that it would have found the statements contained in the

911 call to be admissible under an exception to the hearsay rule and

under Crawford, this alternative ruling was superfluous.3 The court's

denial of the request to withdraw the stipulation and revisit its prior ruling

was dispositive.

       We review a trial court's admission of evidence for an abuse of

discretion. State v. Bradford. 175 Wash. App. 912, 927, 308 P.3d 736


       3 The trial court's oral ruling appears to conflate the analysis of
whether the statements were excited utterances and whether the
admission amounted to a confrontation clause violation. Statements
falling within an applicable exception to the hearsay rule may still
constitute testimonial hearsay that violates a defendant's rights under the
confrontation clause. Davis, 547 U.S. at 821.
No. 73461-0-1/8


(2013), review denied, 179Wn.2d 1010 (2014). A trial court abuses its

discretion when its decision is manifestly unreasonable or based on

untenable grounds. Bradford, 175 Wash. App. at 927. Stipulations are

favored, and courts will generally enforce them unless good cause is

shown to the contrary. State v. Parra, 122 Wash. 2d 590, 601, 859 P.2d
1231 (1993). Specifically, a court's decision to admit evidence "where the

defendant offers to stipulate" is within the discretion of the trial court.

State v. Pirtle. 127 Wash. 2d 628, 653, 904 P.2d 245 (1995), cert, denied,

518 U.S. 1026(1996).

       Moreover, a defendant may forfeit the right to review of a claimed

violation of the right of confrontation. Melendez-Diaz v. Massachusetts,

557 U.S. 305, 129 S. Ct. 2527, 174 L. Ed. 2d 314 (2009); State v.

Schroeder, 164 Wash. App. 164, 167-68, 262 P.3d 1237(2011). And the

right to confront witnesses falls into the category of rights that trial counsel

can waive as a matter of trial strategy without the defendant's personal

expression of waiver. State v. O'Cain, 169 Wash. App. 228, 244-45, 279
P.3d 926 (2012) ("As with decisions implicating trial strategy, the decision

to raise a confrontation clause objection is a determination that is reserved

to the discretion of competent defense counsel.")

       The decision not to contest the admission of the 911 recording was

strategically sound. Losey's 911 call identified only J.T. and provided a

detailed description that did not match Harrison. If Harrison insisted on

having Losey testify in person, there was a risk that Losey would


                                        8
No. 73461-0-1/9


recognize him and identify him in court as the second assailant.

Harrison's rejection of the court's offer to issue a material witness warrant

to assess Losey's ability to testify further demonstrates his tactical

preference for Losey's 911 statements over Losey's in-person testimony.

       Harrison made no showing, here or below, of good cause as to why

the court was required to reverse its ruling and relieve him of his previous

stipulation. The court's ruling was not an abuse of discretion.

                     PROSECUTORIAL MISCONDUCT

       In closing argument, defense counsel highlighted the fact that while

DNA evidence proved that J.T. had been in the room where the robbery

occurred, there was no physical evidence linking Harrison to the motel

room. Defense counsel identified several items that the State could have


submitted for DNA testing but did not.

       Responding to this argument in rebuttal, the prosecutor reminded

the jury that while there was no DNA evidence to establish that Harrison

was in the motel room, Harrison admitted to smoking methamphetamine in

the room. The prosecutor then argued at length that the law does not

require DNA evidence to support a conviction and that in light of the

circumstantial evidence, the lack of DNA evidence was of no

consequence. The prosecutor repeatedly referred to the judge as the

source of the argument:

       But the truth about it is that you don't need the DNA. I'm not
       telling you that. The judge is telling you that.
               Instruction number 5 says, "The evidence that has
       been presented to you may be either direct or circumstantial.
No. 73461-0-1/10


      The term 'direct evidence' refers to evidence that is given by
      a witness who has directly perceived something at issue in
      this case."
            So, for example, maybe you had a DNA result that
      came and had a witness take the stand and testify, "I
      observed that, reviewed the analysis. It matches Mr.
       Harrison."
               "The term 'circumstantial evidence' refers to evidence
      from which, based on your common sense and experience,
      you may reasonably infer something that is at issue in this
      case."
            The judge is telling you you do not need that DNA.
      Based on your common sense and experience, you may
      reasonably infer something at issue in this case.

      The prosecutor went on to discuss some of the most convincing

aspects of the evidence, such as the fact that Harrison matched the

victims' description of the second suspect and was found shortly after the

robbery at the same location as Morcom's cell phone and a firearm. The

prosecutor continued:

      The judge is telling you that circumstantial evidence, that
      from which you may use your common sense and infer
      something at issue in this case. You can infer that he was
      in that room. It was him. And the judge tells you the law
      does not distinguish between direct and circumstantial
      evidence in terms of their weight or value.
             The weight of the DNA is the same as the weight of
      the circumstantial evidence that you use your common
      sense to infer. The judge has told you that. One is not
      more—one is not necessarily more or less valuable that the
      other.
              Instruction number 5. Read that so that when you go
      back there and you say, well, there's no DNA for this stuff,
      can I reasonably infer, using my common sense, what I
      know happened here based on the facts? Yes. The judge
      has told you that you can.
              Evidence is either direct or circumstantial. In the eyes
      of the law, they are equal. And sometimes there are
      situations where circumstantial evidence may even be more
      reliable than direct evidence. Direct evidence is something
      observed by someone perceiving something.

                                     10
No. 73461-0-1/11




       The prosecutor provided a lengthy hypothetical about tracks in the

snow to illustrate circumstances in which circumstantial evidence would be

more persuasive than direct evidence. The State closed by arguing that

Harrison was guilty because in this case, "the tracks lead from the motel

room to Ryan Kelley's house."

       To prevail on a claim of prosecutorial misconduct, Harrison must

show that the prosecutor's conduct was both improper and prejudicial.

State v. Emerv, 174 Wash. 2d 741, 756, 278 P.3d 653 (2012). But where, as

here, a defendant fails to object, he is deemed to have waived any error

unless the reviewing court can determine that (1) no curative instruction

could have cured the resulting prejudice and (2) the misconduct resulted

in prejudice that had a substantial likelihood of affecting the jury verdict.

Emerv, 174 Wash. 2d at 761. An objection is not necessary in cases of

incurable prejudice because it is effectively a mistrial and a new trial is the

only and the mandatory remedy. Emerv, 174 Wash. 2d at 762. When

reviewing a prosecutor's misconduct that was not objected to, we "focus

less on whether the prosecutor's misconduct was flagrant or ill intentioned

and more on whether the resulting prejudice could have been cured."

Emerv, 174 Wash. 2d at 762.

       The prosecutor's theme that the "judge is telling you" that DNA

evidence is not necessary was improper. This theme should be removed

unconditionally from the State's arsenal of rhetoric. The argument not-so-

subtly insinuated that the trial judge was an ally of the State. The

                                       11
No. 73461-0-1/12


prosecutor should have kept the argument focused on the specific

instructions rather than bringing the judge into it. However, allegedly

improper comments must be reviewed in the context of the entire

argument, not in isolation. State v. Dhaliwal, 150 Wash. 2d 559, 578, 79
P.3d 432 (2003). In context, as the jury more likely understood it, the

prosecutor's point was that the law as set forth in the instructions does not

require DNA, or any other specific type of evidence, and it does not

distinguish between circumstantial and direct evidence in terms of weight

or value.

       Significantly, the prosecutor's remarks were curable. For instance,

in Emerv, the prosecutor committed misconduct through a "fill in the blank"

argument which the court held could potentially have confused the jury

about its role and the burden of proof. Emerv, 174 Wash. 2d at 759.

Nonetheless, the Supreme Court held that the misconduct did not require

reversal because

       the misstatements here could have been cured by a proper
       instruction. If either [defendant] had objected at trial, the
       court could have properly explained the jury's role and
       reiterated that the State bears the burden of proof and the
       defendant bears no burden.

Emerv, 174 Wash. 2d at 764.

       This reasoning applies equally here. At the outset of the case, the

trial court explained to the jury that the court was prohibited from

commenting on the evidence:

             The law does not permit a judge to comment on the
       evidence, and I will not intentionally do so.


                                      12
No. 73461-0-1/13



              By a comment on the evidence, I mean some
       expression or indication from me as to my opinion on the
       value of the evidence or the weight of it. If it appears that I
       do comment on the evidence, you are to disregard such
       apparent comment entirely.

       The court's written instructions likewise provided:

       The law is contained in my instructions to you. You must
       disregard any remark, statement, or argument that is not
       supported by the evidence or the law in my instructions.

               Our state constitution prohibits a trial judge from
       making a comment on the evidence. It would be improper
       for me to express, by words or conduct, my personal opinion
       about the value of testimony or other evidence. I have not
       intentionally done this. If it appeared to you that I have
       indicated my personal opinion in any way, either during trial
       or in giving these instructions, you must disregard this
       entirely.

       Had Harrison objected, the trial court could have sustained the

objection, reiterated these instructions, and instructed the jury to disregard

the improper remarks. Because the remarks were not incurably

prejudicial, reversal is not warranted.

       We also reject Harrison's effort to overcome his lack of objection to

the prosecutor's improper remarks by recharacterizing the issue as

whether defense counsel provided ineffective assistance by failing to

object. He has not shown that prosecutorial misconduct implicates the

ineffective assistance of counsel doctrine. See State v. Fisher. 165 Wash. 2d
727, 757 n.8, 202 P.3d 937 (2009). Review under the standards for

prosecutorial misconduct is sufficient to determine whether the

prosecutor's remarks warrant reversal.




                                      13
No. 73461-0-1/14



      Affirmed.



                         SrdfeV^
WE CONCUR:




 |r\iM^ £\ 6q           ^ j^,x.




                   14